EXHIBIT A



FORM OF CLASS [__]-A-[__] CERTIFICATE



SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE").

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

 

Certificate No. 1

Pass-Through Rate: Variable

 

 

Class [__]-A-[__] Senior

Aggregate Initial Certificate Principal

 

Balance of the Class [__]-A-[__] Certificates:

Date of Pooling and Servicing Agreement:

 

October 27, 2005

Initial Certificate Principal Balance of this Certificate:
$                                 

 

 

Cut-off Date:

CUSIP: [ ] __ _

October 1, 2005

 

 

 

First Distribution Date:

 

November 21, 2005

 

 

 

Servicer:

 

GMAC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

 

November 21, 2035

 

 

 

 

 

 

 

GMAC MORTGAGE PASS-THROUGH CERTIFICATE
SERIES 2005-AR6

evidencing a percentage interest in the distributions allocable to the
Class [__]-A-[__] Certificates with respect to a Trust Fund consisting primarily
of a pool of one- to four-family hybrid adjustable rate first mortgage loans
formed and sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Asset Mortgage
Products, Inc., the Servicer, the Trustee referred to below or GMAC Mortgage
Group, Inc. or any of their affiliates. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental agency
or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Initial
Certificate Principal Balance of this Certificate by the aggregate Initial
Certificate Principal Balance of all Class [__]-A-[__] Certificates both as
specified above) in certain distributions with respect to the Trust Fund
consisting primarily of an interest in a pool of one- to four-family hybrid
adjustable rate first mortgage loans (the "Mortgage Loans"), formed and sold by
Residential Asset Mortgage Products, Inc. (hereinafter called the "Company,"
which term includes any successor entity under the Agreement referred to below).
The Trust Fund was created pursuant to a Pooling and Servicing Agreement dated
as specified above (the "Agreement") among the Company, the Servicer and
Deutsche Bank National Trust Company, as trustee (the "Trustee"), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, the capitalized terms used herein have the meanings
assigned in the Agreement. This Certificate is issued under and is subject to
the terms, provisions and conditions of the Agreement, to which Agreement the
Holder of this Certificate by virtue of the acceptance hereof assents and by
which such Holder is bound.

Pursuant to the terms of the Agreement, a distribution will be made on the 19th
day of each month or, if such 19th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the
Agreement, to the Person in whose name this Certificate is registered at the
close of business on the last day of the related Interest Accrual Period (the
"Record Date"), from the Available Distribution Amount in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
of interest and principal, if any required to be distributed to Holders of
Class [__]-A-[__] Certificates on such Distribution Date.

Distributions on this Certificate will be made either by the Trustee or by a
Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal and any
Realized Losses allocable hereto.

This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as GMACM Mortgage Pass-Through Certificates of the
Series specified hereon (herein collectively called the "Certificates").

The Certificates are limited in right of payment to certain collections and
recoveries in respect of the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

As provided in the Agreement, withdrawals from the Custodial Account and/or the
Payment Account created for the benefit of Certificateholders may be made by the
Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the
Company, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement at any time by the Company, the Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
Classes and in denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same Class and aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Servicer, the Trustee and the Certificate Registrar and any
agent of the Company, the Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

The obligations created by the Agreement in respect of the Certificates and the
Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated:  _________________________

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 ________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class [__]-A-[__] Certificates referred to in the
within-mentioned Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as

 

 

Certificate Registrar

 

 

 

 

 

 

 

 

 

 

 

By:

 ________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto                                                                           
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ___________________

_____________________________

Signature by or on behalf of assignor

______________________________

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
                                                                             for
the account of                                              account number
                , or, if mailed by check, to
                                                                 Applicable
statements should be mailed to
                                                                                    .

This information is provided by                                  , the assignee
named above, or                                   , as its agent.

 



--------------------------------------------------------------------------------



 

EXHIBIT B



FORM OF CLASS M-[__] CERTIFICATE



THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
[CLASS M-[__] CERTIFICATES] [AND CLASS M-[__] CERTIFICATES] AS DESCRIBED IN THE
AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "REGULAR
INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT," AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE "CODE").

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE
OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR INTEREST HEREIN) THAT EITHER
(A) SUCH TRANSFEREE IS NOT AN INVESTMENT MANAGER, A NAMED FIDUCIARY OR A TRUSTEE
OF ANY PLAN ACTING, DIRECTLY OR INDIRECTLY, ON BEHALF OF OR PURCHASING ANY
CERTIFICATE WITH "PLAN ASSETS" OF ANY PLAN (A "PLAN INVESTOR"), (B) IT HAS
ACQUIRED AND IS HOLDING SUCH CERTIFICATE IN RELIANCE ON PROHIBITED TRANSACTION
EXEMPTION ("PTE") 94-29, 59 FED. REG. 14674 (MARCH 29, 1994), AS AMENDED BY PTE
97-34, 62 FED. REG. 39021 (JULY 21, 1997), PTE 2000-58, 65 FED. REG. 67765
(NOVEMBER 13, 2000) AND PTE 2002-41, 67 FED. REG. 54487 (AUGUST 22, 2002) (THE
"RFC EXEMPTION"), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO
THE AVAILABILITY OF THE RFC EXEMPTION INCLUDING THAT SUCH CERTIFICATE MUST BE
RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN "BBB-" (OR ITS EQUIVALENT) BY
STANDARD & POOR'S, FITCH OR MOODY'S AND (II) IT IS AN "ACCREDITED INVESTOR" AS
DEFINED IN RULE 501(A)(1) OF REGULATION D OF THE SECURITIES ACT OF 1933, AS
AMENDED, OR (C) (I) THE TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF
FUNDS TO BE USED BY IT TO PURCHASE THE CERTIFICATE IS AN "INSURANCE COMPANY
GENERAL ACCOUNT" (WITHIN THE MEANING OF U.S. DEPARTMENT OF LABOR PROHIBITED
TRANSACTION CLASS EXEMPTION ("PTCE") 95-60), AND (III) THE CONDITIONS SET FORTH
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED (EACH ENTITY THAT
SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY").

If this Certificate (OR ANY INTEREST HEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST preceding Transferee that either (i) is not a Plan Investor, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION, or (III) is a
Complying Insurance Company shall be restored, to the extent permitted by law,
to all rights and obligations as Certificate Owner thereof retroactive to the
date of such Transfer of this Certificate. The Trustee shall be under no
liability to any Person for making any payments due on this Certificate to such
preceding Transferee.

Any purported Certificate Owner whose acquisition or holding of this Certificate
(or interest herein) was effected in violation of the restrictions in Section
5.02(e) of the Pooling and Servicing Agreement shall indemnify and hold harmless
the Company, the Trustee, the Servicer, any Subservicer, and the Trust Fund from
and against any and all liabilities, claims, costs or expenses incurred by such
parties as a result of such acquisition or holding.

 

 

Certificate No. 1

Pass-Through Rate: Variable

 

 

Class M-[__] Subordinate

 

 

Aggregate Certificate Principal Balance

Date of Pooling and Servicing Agreement:

of the Class M-[__] Certificates:

October 27, 2005

$                            ]

 

 

Cut-off Date:

Initial Certificate Principal Balance of

October 1, 2005

this Certificate: $                                 

 

 

First Distribution Date:

CUSIP: __ _

November 21, 2005

 

 

 

Servicer:

 

GMAC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

 

November 21, 2035

 

 

 

 

 

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,
SERIES 2005-AR6

evidencing a percentage interest in any distributions allocable to the
Class M-[__] Certificates with respect to the Trust Fund consisting primarily of
a pool of one- to four-family hybrid adjustable rate first mortgage loans formed
and sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Asset Mortgage
Products, Inc., the Servicer, the Trustee referred to below or GMAC Mortgage
Group, Inc. or any of their affiliates. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental agency
or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the Certificate
Principal Balance of this Certificate by the aggregate Certificate Principal
Balance of all Class M-[__] Certificates, both as specified above) in certain
distributions with respect to a Trust Fund consisting primarily of a pool of
one- to four-family hybrid adjustable rate first mortgage loans (the "Mortgage
Loans"), formed and sold by Residential Asset Mortgage Products, Inc.
(hereinafter called the "Company," which term includes any successor entity
under the Agreement referred to below). The Trust Fund was created pursuant to a
Pooling and Servicing Agreement dated as specified above (the "Agreement") among
the Company, the Servicer and Deutsche Bank National Trust Company, as trustee
(the "Trustee"), a summary of certain of the pertinent provisions of which is
set forth hereafter. To the extent not defined herein, the capitalized terms
used herein have the meanings assigned in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of the
acceptance hereof assents and by which such Holder is bound.

Pursuant to the terms of the Agreement, a distribution will be made on the 19th
day of each month or, if such 19th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the
Agreement, to the Person in whose name this Certificate is registered at the
close of business on last day of the related Interest Accrual Period (the
"Record Date"), from the Available Distribution Amount in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
of interest and principal, if any required to be distributed to Holders of
Class M-[__] Certificates on such Distribution Date.

Distributions on this Certificate will be made either by the Trustee or by a
Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of the distributions allocable to principal and
any Realized Losses allocable hereto.

As described above, in connection with any transfer of this Certificate the
Transferee will be deemed to have made representations relating to the
permissibility of such transfer under ERISA and Section 4975 of the Code, as
described in Section 5.02(e) of the Agreement. In addition, any purported
Certificate Owner whose acquisition or holding of this Certificate (or interest
herein) was effected in violation of the restrictions in Section 5.02(e) of the
Agreement shall indemnify and hold harmless the Company, the Trustee, the
Servicer, any Subservicer, and the Trust Fund from and against any and all
liabilities, claims, costs or expenses incurred by such parties as a result of
such acquisition or holding.

This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as GMACM Mortgage Pass-Through Certificates of the
Series specified hereon (herein collectively called the "Certificates").

The Certificates are limited in right of payment to certain collections and
recoveries in respect of the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

As provided in the Agreement, withdrawals from the Custodial Account and/or the
Payment Account created for the benefit of Certificateholders may be made by the
Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the
Company, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement at any time by the Company, the Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
Classes and in denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same Class and aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Servicer, the Trustee and the Certificate Registrar and any
agent of the Company, the Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

The obligations created by the Agreement in respect of the Certificates and the
Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated:  _______________________

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 ________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class M-[__] Certificates referred to in the within-mentioned
Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as

 

 

Certificate Registrar

 

 

 

 

 

 

 

 

 

 

 

By:

 _________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto                                                                           
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ___________________

_____________________________

Signature by or on behalf of assignor

______________________________

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
                                                                             for
the account of                                              account number
                , or, if mailed by check, to
                                                                 Applicable
statements should be mailed to
                                                                                    .

This information is provided by                                  , the assignee
named above, or                                   , as its agent.

 



--------------------------------------------------------------------------------



 

EXHIBIT C



FORM OF CLASS B-[__] CERTIFICATE



THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE SENIOR CERTIFICATES
AND CLASS M CERTIFICATES [AND CLASS B-[__]] [CLASS B-[__] CERTIFICATES]
DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
RESOLD OR TRANSFERRED UNLESS IT IS REGISTERED PURSUANT TO SUCH ACT AND LAWS OR
IS SOLD OR TRANSFERRED IN TRANSACTIONS WHICH ARE EXEMPT FROM REGISTRATION UNDER
SUCH ACT AND UNDER APPLICABLE STATE LAW AND IS TRANSFERRED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 5.02 OF THE AGREEMENT.

NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS THE TRANSFEREE
PROVIDES EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE SERVICER, THE COMPANY AND THE TRUSTEE
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"), OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER, THE
COMPANY OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

Certificate No. 1

Pass-Through Rate: Variable

 

 

Class B-[__] Subordinate

Aggregate Certificate Principal Balance of the

 

Class B-[__] Certificates as of the Cut-off Date:

Date of Pooling and Servicing Agreement:

$                           ]

October 27, 2005

 

 

 

Cut-off Date:

Initial Certificate Principal Balance of

October 1, 2005

this Certificate: $                                 

 

 

First Distribution Date:

CUSIP: [ ] __ _

November 21, 2005

 

 

 

Servicer:

 

GMAC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

 

November 21, 2035

 

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,
SERIES 2005-AR6

evidencing a percentage interest in any distributions allocable to the
Class B-[__] Certificates with respect to the Trust Fund consisting primarily of
a pool of one- to four-family hybrid adjustable rate first mortgage loans formed
and sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Asset Mortgage
Products, Inc., the Servicer, the Trustee referred to below or GMAC Mortgage
Group, Inc. or any of their affiliates. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental agency
or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that [ ] is the registered owner of the Percentage Interest
evidenced by this Certificate (obtained by dividing the Certificate Principal
Balance of this Certificate by the aggregate Certificate Principal Balance of
all Class B-[__] Certificates, both as specified above) in certain distributions
with respect to a Trust Fund consisting primarily of a pool of one- to
four-family hybrid adjustable rate first mortgage loans (the "Mortgage Loans"),
formed and sold by Residential Asset Mortgage Products, Inc. (hereinafter called
the "Company," which term includes any successor entity under the Agreement
referred to below). The Trust Fund was created pursuant to a Pooling and
Servicing Agreement dated as specified above (the "Agreement") among the
Company, the Servicer and Deutsche Bank National Trust Company, as trustee (the
"Trustee"), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, the capitalized terms used
herein have the meanings assigned in the Agreement. This Certificate is issued
under and is subject to the terms, provisions and conditions of the Agreement,
to which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

Pursuant to the terms of the Agreement, a distribution will be made on the 19th
day of each month or, if such 19th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing on the first
Distribution Date specified above, to the Person in whose name this Certificate
is registered at the close of business on last day of the related Interest
Accrual Period (the "Record Date"), from the Available Distribution Amount in an
amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount of interest and principal, if any required to be
distributed to Holders of Class B-[__] Certificates on such Distribution Date.

Distributions on this Certificate will be made either by the Trustee or by a
Paying Agent appointed by the Trustee in immediately available funds (by wire
transfer or otherwise) for the account of the Person entitled thereto if such
Person shall have so notified the Trustee or such Paying Agent, or by check
mailed to the address of the Person entitled thereto, as such name and address
shall appear on the Certificate Register.

Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of the distributions allocable to principal and
any Realized Losses allocable hereto.

No transfer, sale, pledge or other disposition of this Class B-[__] Certificate
will be made unless such transfer, sale, pledge or other disposition is exempt
from the registration requirements of the Securities Act of 1933, as amended,
and any applicable state securities laws or is made in accordance with said Act
and laws. In the event that such a transfer is to be made, either (i) (A) the
Trustee shall require an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee and the Company that such transfer is
exempt (describing the applicable exemption and the basis therefor) from or is
being made pursuant to the registration requirements of the Securities Act of
1933, as amended, and of any applicable statute of any state and (B) the Trustee
shall require the transferee to execute a representation letter in the form
described by the Agreement, and the Trustee shall require the transferor to
execute a representation letter in the form described by the Agreement, each
acceptable to and in form and substance satisfactory to the Company and the
Trustee certifying to the Company and the Trustee the facts surrounding such
transfer, which representation letters shall not be an expense of the Trustee,
the Company or the Servicer; provided, however, that such representation letters
shall not be required in connection with any transfer of this Class B-[__]
Certificate by the Company or any affiliate thereof to the Company or an
affiliate of the Company, and the Trustee shall be entitled to conclusively rely
upon a representation (which, upon the request of the Trustee, shall be a
written representation) from the Company, of the status of such transferee as an
affiliate of the Company, or (ii) the prospective transferee of this
Class B-[__] Certificate shall be required to provide the Trustee, the Company
and the Servicer with an investment letter substantially in the form described
in the Agreement (or such other form as the Company in its sole discretion deems
acceptable), which investment letter shall not be an expense of the Trustee, the
Company or the Servicer, and which investment letter states that, among other
things, such transferee (A) is a "qualified institutional buyer" as defined
under Rule 144A, acting for its own account or the accounts of other "qualified
institutional buyers" as defined under Rule 144A, and (B) is aware that the
proposed transferor intends to rely on the exemption from registration
requirements under the Securities Act of 1933, as amended, provided by Rule
144A. The Holder hereof desiring to effect such transfer shall, and does hereby
agree to, indemnify the Trustee, the Company, the Servicer and the Certificate
Registrar acting on behalf of the Trustee against any liability that may result
if the transfer is not so exempt or is not made in accordance with such Federal
and state laws. In connection with any such transfer, the Trustee will also
require either (i) an opinion of counsel acceptable to and in form and substance
satisfactory to the Trustee, the Company and the Servicer with respect to the
permissibility of such transfer under the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), and Section 4975 of the Internal Revenue Code
(the "Code") and stating, among other things, that the transferee's acquisition
of a Class B-[__] Certificate will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
(ii) a representation letter, in the form as described by the Agreement, either
stating that the transferee is not an employee benefit or other plan subject to
the prohibited transaction provisions of ERISA or Section 4975 of the Code (a
"Plan"), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan, or stating that the
transferee is an insurance company, the source of funds to be used by it to
purchase the Certificate (or interest therein) is an "insurance company general
account" (within the meaning of Department of Labor Prohibited Transaction
Class Exemption ("PTCE") 95-60), and conditions set forth in Sections I and III
of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as GMACM Mortgage Pass-Through Certificates of the
Series specified hereon (herein collectively called the "Certificates").

The Certificates are limited in right of payment to certain collections and
recoveries in respect of the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

As provided in the Agreement, withdrawals from the Custodial Account and/or the
Payment Account created for the benefit of Certificateholders may be made by the
Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the
Company, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement at any time by the Company, the Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
Classes and in denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same Class and aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Servicer, the Trustee and the Certificate Registrar and any
agent of the Company, the Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

The obligations created by the Agreement in respect of the Certificates and the
Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated:  _________________________

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 ________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-[__] Certificates referred to in the within-mentioned
Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as

 

 

Certificate Registrar

 

 

 

 

 

 

 

 

 

 

 

By:

 ________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto                                                                           
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ___________________

_____________________________

Signature by or on behalf of assignor

______________________________

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
                                                                             for
the account of                                              account number
                , or, if mailed by check, to
                                                                 Applicable
statements should be mailed to
                                                                                    .

This information is provided by                                  , the assignee
named above, or                                   , as its agent.

 



--------------------------------------------------------------------------------



 

EXHIBIT D



FORM OF CLASS R CERTIFICATE



THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A "RESIDUAL
INTEREST" IN A "REAL ESTATE MORTGAGE INVESTMENT CONDUIT" AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE "CODE").

NO TRANSFER OF THIS CERTIFICATE MAY BE MADE TO ANY PERSON, UNLESS THE TRANSFEREE
PROVIDES EITHER A CERTIFICATION PURSUANT TO SECTION 5.02(e) OF THE AGREEMENT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE SERVICER, THE COMPANY AND THE TRUSTEE
THAT THE PURCHASE OF THIS CERTIFICATE WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF THE CODE
AND WILL NOT SUBJECT THE SERVICER, THE COMPANY OR THE TRUSTEE TO ANY OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS' COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE (INCLUDING THE TAX
IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE INCOME), (D)
RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION 1381(a)(2)(C) OF
THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C), (D) OR (E)
BEING HEREIN REFERRED TO AS A "DISQUALIFIED ORGANIZATION"), OR (F) AN AGENT OF A
DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX, (3) THE PROPOSED TRANSFEREE WILL NOT CAUSE
INCOME FROM THIS CERTIFICATE TO BE ATTRIBUTABLE TO A FOREIGN PERMANENT
ESTABLISHMENT OR FIXED BASE (WITHIN THE MEANING OF AN APPLICABLE INCOME TAX
TREATY) OF THE TRANSFEREE OR ANOTHER U.S. TAXPAYER, AND (4) ANY TRANSFER OF AN
OWNERSHIP INTEREST IN THIS CERTIFICATE WILL SATISFY EITHER THE "ASSET TEST" AS
SET FORTH IN SECTION 1.860E-1(C)(5) OF THE TREASURY REGULATIONS OR THE "FORMULA
TEST" SET FORTH IN SECTION 1.860E-1(C)(7) OF THE TREASURY REGULATIONS.
NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OR ANY TRANSFER,
SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR
AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE
OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE
A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.

 

 

Certificate No. 1

Pass-Through Rate: Variable

 

 

Class R Senior

Aggregate Initial Certificate Principal Balance

 

of the Class R Certificates:  $100.00

Date of Pooling and Servicing Agreement:

 

October 27, 2005

Initial Certificate Principal Balance of

 

this Certificate: [$99.99] [$0.01]

Cut-off Date:

 

October 1, 2005

Percentage Interest:  [99.99%] [0.01%]

 

 

First Distribution Date:

CUSIP: [ ] __ _

November 21, 2005

 

 

 

Servicer:

 

GMAC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

 

November 21, 2035

 

 

 

 

 

GMACM MORTGAGE PASS-THROUGH CERTIFICATE,
SERIES 2005-AR6

evidencing a percentage interest in any distributions allocable to the Class R
Certificates with respect to the Trust Fund consisting primarily of a pool of
one- to four-family hybrid adjustable rate first mortgage loans formed and sold
by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Residential Asset Mortgage
Products, Inc., the Servicer, the Trustee referred to below or GMAC Mortgage
Group, Inc. or any of their affiliates. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental agency
or instrumentality or by Residential Asset Mortgage Products, Inc., the
Servicer, the Trustee or GMAC Mortgage Group, Inc. or any of their affiliates.
None of the Company, the Servicer, the Trustee, GMAC Mortgage Group, Inc. or any
of their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that [ ] [GMAC MORTGAGE CORPORATION] is the registered owner of
the Percentage Interest evidenced by this Certificate (obtained by dividing the
Initial Certificate Principal Balance of this Certificate by the aggregate
Initial Certificate Principal Balance of all Class R Certificates, both as
specified above) in certain distributions with respect to the Trust Fund
consisting primarily of a pool of one- to four-family hybrid adjustable rate
first mortgage loans (the "Mortgage Loans"), formed and sold by Residential
Asset Mortgage Products, Inc. (hereinafter called the "Company," which term
includes any successor entity under the Agreement referred to below). The Trust
Fund was created pursuant to a Pooling and Servicing Agreement dated as
specified above (the "Agreement") among the Company, the Servicer and Deutsche
Bank National Trust Company, as trustee (the "Trustee"), a summary of certain of
the pertinent provisions of which is set forth hereafter. To the extent not
defined herein, the capitalized terms used herein have the meanings assigned in
the Agreement. This Certificate is issued under and is subject to the terms,
provisions and conditions of the Agreement, to which Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such
Holder is bound.

Pursuant to the terms of the Agreement, a distribution will be made on the 19th
day of each month or, if such 19th day is not a Business Day, the Business Day
immediately following (the "Distribution Date"), commencing as described in the
Agreement, to the Person in whose name this Certificate is registered at the
close of business on last day of the related Interest Accrual Period (the
"Record Date"), from the Available Distribution Amount in an amount equal to the
product of the Percentage Interest evidenced by this Certificate and the amount
of interest and principal, if any required to be distributed to Holders of
Class R Certificates on such Distribution Date.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any Ownership Interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any Ownership
Interest in this Certificate will be conditioned upon the delivery to the
Trustee of, among other things, an affidavit to the effect that it is a United
States Person and Permitted Transferee, (iii) any transfer of any Ownership
Interest in this Certificate will satisfy either the "asset test" as set forth
in Section 1.860E-1(C)(5) of the Treasury regulations or the "formula test" as
set forth in Section 1.860E-1(C)(7) of the Treasury regulations, (iv) any
attempted or purported transfer of any Ownership Interest in this Certificate in
violation of such restrictions will be absolutely null and void and will vest no
rights in the purported transferee, and (v) if any person other than a United
States Person and a Permitted Transferee acquires any Ownership Interest in this
Certificate in violation of such restrictions, then the Company will have the
right, in its sole discretion and without notice to the Holder of this
Certificate, to sell this Certificate to a purchaser selected by the Company,
which purchaser may be the Company, or any affiliate of the Company, on such
terms and conditions as the Company may choose.

Notwithstanding the above, the final distribution on this Certificate will be
made after due notice of the pendency of such distribution and only upon
presentation and surrender of this Certificate at the office or agency of the
Trustee specified in such notice. The Initial Certificate Principal Balance of
this Certificate is set forth above. The Certificate Principal Balance hereof
will be reduced to the extent of distributions allocable to principal and any
Realized Losses allocable hereto. Notwithstanding the reduction of the
Certificate Principal Balance hereof to zero, this Certificate will remain
outstanding under the Agreement and the Holder hereof may have additional
obligations with respect to this Certificate, including tax liabilities, and may
be entitled to certain additional distributions hereon, in accordance with the
terms and provisions of the Agreement.

No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) an opinion of counsel acceptable to and in form and
substance satisfactory to the Trustee, the Company and the Servicer with respect
to the permissibility of such transfer under the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and Section 4975 of the Internal
Revenue Code (the "Code") and stating, among other things, that the transferee's
acquisition of a Class R Certificate will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code or (ii) a representation letter, in the form as described by the
Agreement, stating that the transferee is not an employee benefit or other plan
subject to the prohibited transaction provisions of ERISA or Section 4975 of the
Code (a "Plan"), or any other person (including an investment manager, a named
fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of
or purchasing any Certificate with "plan assets" of any Plan.

This Certificate is one of a duly authorized issue of Certificates issued in
several Classes designated as GMACM Mortgage Pass-Through Certificates of the
Series specified hereon (herein collectively called the "Certificates"). This
Class R Certificate represents the interest of the Component I and Component II
of the Class R Certificates pursuant to the Agreement.

The Certificates are limited in right of payment to certain collections and
recoveries in respect of the Mortgage Loans, all as more specifically set forth
herein and in the Agreement. In the event Servicer funds are advanced with
respect to any Mortgage Loan, such advance is reimbursable to the Servicer, to
the extent provided in the Agreement, from related recoveries on such Mortgage
Loan or from other cash that would have been distributable to
Certificateholders.

As provided in the Agreement, withdrawals from the Custodial Account and/or the
Payment Account created for the benefit of Certificateholders may be made by the
Servicer from time to time for purposes other than distributions to
Certificateholders, such purposes including without limitation reimbursement to
the Servicer of advances made, or certain expenses incurred, by it.

The Agreement permits, with certain exceptions therein provided, the amendment
of the Agreement and the modification of the rights and obligations of the
Company, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement at any time by the Company, the Servicer and the Trustee
with the consent of the Holders of Certificates evidencing in the aggregate not
less than 66% of the Percentage Interests of each Class of Certificates affected
thereby. Any such consent by the Holder of this Certificate shall be conclusive
and binding on such Holder and upon all future holders of this Certificate and
of any Certificate issued upon the transfer hereof or in exchange herefor or in
lieu hereof whether or not notation of such consent is made upon the
Certificate. The Agreement also permits the amendment thereof in certain
circumstances without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of
certain Classes of Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
offices or agencies appointed by the Trustee, duly endorsed by, or accompanied
by an assignment in the form below or other written instrument of transfer in
form satisfactory to the Trustee and the Certificate Registrar duly executed by
the Holder hereof or such Holder's attorney duly authorized in writing, and
thereupon one or more new Certificates of authorized denominations evidencing
the same Class and aggregate Percentage Interest will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
Classes and in denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, Certificates are
exchangeable for new Certificates of authorized denominations evidencing the
same Class and aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

The Company, the Servicer, the Trustee and the Certificate Registrar and any
agent of the Company, the Servicer, the Trustee or the Certificate Registrar may
treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and neither the Company, the Servicer, the Trustee, the
Certificate Registrar nor any such agent shall be affected by notice to the
contrary.

This Certificate shall be governed by and construed in accordance with the laws
of the State of New York.

The obligations created by the Agreement in respect of the Certificates and the
Trust Fund created thereby shall terminate upon the payment to
Certificateholders of all amounts held by or on behalf of the Trustee and
required to be paid to them pursuant to the Agreement following the earlier of
(i) the maturity or other liquidation of the last Mortgage Loan subject thereto
or the disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan and (ii) the purchase by the Servicer from the
Trust Fund of all remaining Mortgage Loans and all property acquired in respect
of such Mortgage Loans, thereby effecting early retirement of the Certificates.
The Agreement permits, but does not require, the Servicer to (i) purchase at a
price determined as provided in the Agreement all remaining Mortgage Loans and
all property acquired in respect of any Mortgage Loan or (ii) purchase in whole,
but not in part, all of the Certificates from the Holders thereof; provided,
that any such option may only be exercised if the Pool Stated Principal Balance
of the Mortgage Loans as of the Distribution Date upon which the proceeds of any
such purchase are distributed is less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans.

Unless the certificate of authentication hereon has been executed by the
Certificate Registrar, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated:  _______________________

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as Trustee

 

 

 

 

 

 

 

 

 

 

 

By:

 _________________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY,

 

 

Not in its individual capacity but solely as

 

 

Certificate Registrar

 

 

 

 

 

 

 

 

 

 

 

By:

 ______________________________

 

 

 

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto                                                                           
(Please print or typewrite name and address including postal zip code of
assignee) a Percentage Interest evidenced by the within GMACM Mortgage
Pass-Through Certificate and hereby authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated: ___________________

_____________________________

Signature by or on behalf of assignor

______________________________

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to
                                                                             for
the account of                                              account number
                , or, if mailed by check, to
                                                                 Applicable
statements should be mailed to
                                                                                    .

This information is provided by                                  , the assignee
named above, or                                   , as its agent.

 



--------------------------------------------------------------------------------



 

EXHIBIT E-1



MORTGAGE LOAN SCHEDULE FOR GROUP 1



[a copy can be obtained from the Trustee]

EXHIBIT E-2



MORTGAGE LOAN SCHEDULE FOR GROUP 2



[a copy can be obtained from the Trustee]

EXHIBIT E-3



MORTGAGE LOAN SCHEDULE FOR GROUP 3



[a copy can be obtained from the Trustee]

EXHIBIT E-4



MORTGAGE LOAN SCHEDULE FOR GROUP 4



[a copy can be obtained from the Trustee]

EXHIBIT E-5



MORTGAGE LOAN SCHEDULE FOR GROUP 5



[a copy can be obtained from the Trustee]

 



--------------------------------------------------------------------------------



 

EXHIBIT F



FORM OF REQUEST FOR RELEASE



To: GMAC Bank
100 Witmer Road
Horsham, Pennsylvania 19044
Attn:

Re: Custodial Agreement dated as of October 27, 2005 by and among GMAC Mortgage
Corporation, as Servicer, Deutsche Bank National Trust Company., as Trustee and
GMAC Bank, as Custodian

In connection with the administration of the Mortgage Loans, pursuant to the
above-captioned Custodial Agreement, we request the release, and hereby
acknowledge receipt, of the Custodian's Mortgage Note for the Mortgage Loan
described below, for the reason indicated. All amounts received or to be
received in connection with the liquidation or other termination of or the
payment in full and the termination of the Mortgage Loan described below that
are required to be deposited pursuant to the Pooling and Servicing Agreement,
dated as of October 27, 2005, among Residential Asset Mortgage Products, Inc.,
the Servicer and the Trustee, have been or will be so deposited.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reasons for Requesting Documents (check one):



_________

 

1.

Mortgage Paid in Full

 

 

 

 

 

 

 ________

 

2.

Foreclosure

 

 

 

 

 

 

 ________

 

3.

Substitution

 

 

 

 

 

 

 ________

 

4.

Other Liquidation

 

 

 

 

 

 

 ________

 

5.

Non-liquidation

 

 

 

 

 

 

 

By:

 _______________________________

 

 

(authorized signer)

 

 

 

Servicer:

 

 

 _______________________________________

 

Address:

 

 

 ________________________________________

 

Date:

 _______________________

 

 

Documents Returned to Custodian

 

 

 

 

 

By:

 _______________________

 

Date:

 ___________________

 

 

 

 

 



 

 



--------------------------------------------------------------------------------



 

EXHIBIT G-1



FORM OF TRANSFER AFFIDAVIT AND AGREEMENT



STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

 

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

That he is [Title of Officer] of [Name of Owner] (record or beneficial owner of
the GMACM Mortgage Pass-Through Certificates, Series 2005-AR6, Class R (the
"Owner")), a [savings institution] [corporation] duly organized and existing
under the laws of [the State of                                     ] [the
United States], on behalf of which he makes this affidavit and agreement.

That the Owner (i) is not and will not be a "disqualified organization" as of
[date of transfer] within the meaning of Sections 860E(e)(5) of the Internal
Revenue Code of 1986, as amended (the "Code"), (ii) will endeavor to remain
other than a disqualified organization for so long as it retains its ownership
interest in the Class R Certificates, and (iii) is acquiring the Class R
Certificates for its own account or for the account of another Owner from which
it has received an affidavit and agreement in substantially the same form as
this affidavit and agreement. (For this purpose, a "disqualified organization"
means an electing large partnership under Section 775 of the Code, the United
States, any state or political subdivision thereof, any agency or
instrumentality of any of the foregoing (other than an instrumentality all of
the activities of which are subject to tax and, except for the Federal Home Loan
Mortgage Corporation, a majority of whose board of directors is not selected by
any such governmental entity) or any foreign government, international
organization or any agency or instrumentality of such foreign government or
organization, any rural electric or telephone cooperative, or any organization
(other than certain farmers' cooperatives) that is generally exempt from federal
income tax unless such organization is subject to the tax on unrelated business
taxable income).

That the Owner is aware (i) of the tax that would be imposed on transfers of
Class R Certificates to disqualified organizations, under the Code, that applies
to all transfers of Class R Certificates after March 31, 1988; (ii) that such
tax would be on the transferor (or, with respect to transfers to electing large
partnerships, on each such partnership), or, if such transfer is through an
agent (which person includes a broker, nominee or middleman) for a disqualified
organization, on the agent; (iii) that the person (other than with respect to
transfers to electing large partnerships) otherwise liable for the tax shall be
relieved of liability for the tax if the transferee furnishes to such person an
affidavit that the transferee is not a disqualified organization and, at the
time of transfer, such person does not have actual knowledge that the affidavit
is false; and (iv) that the Class R Certificates may be "noneconomic residual
interests" within the meaning of Treasury regulations promulgated pursuant to
the Code and that the transferor of a noneconomic residual interest will remain
liable for any taxes due with respect to the income on such residual interest,
unless no significant purpose of the transfer was to impede the assessment or
collection of tax.

That the Owner understands that, as the holder of a "noneconomic residual
interest" the Owner may incur tax liabilities in excess of any cash flows
generated by the interest and that the Owner intends to pay taxes associated
with holding the residual interest as they become due.

That the owner will not cause income from the Class R Certificate to be
attributable to a foreign permanent establishment or fixed base (within the
meaning of an applicable income tax treaty) of the Owner or another U.S.
taxpayer.

That the Owner is aware of the tax imposed on a "pass-through entity" holding
Class R Certificates if either the pass-through entity is an electing large
partnership under Section 775 of the Code or at any time during the taxable year
of the pass-through entity a disqualified organization is the record holder of
an interest in such entity. (For this purpose, a "pass through entity" includes
a regulated investment company, a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

The Owner is a citizen or resident of the United States, a corporation,
partnership or other entity created or organized in, or under the laws of, the
United States or any political subdivision thereof (except in the case of a
partnership, to the extent provided in Treasury regulations), or an estate that
is described in Section 7701(a)(30)(D) of the Code, or a trust that is described
in Section 7701(a)(30)(E) of the Code.

That the Owner is aware that the Trustee will not register the transfer of any
Class R Certificates unless the transferee, or the transferee's agent, delivers
to it an affidavit and agreement, among other things, in substantially the same
form as this affidavit and agreement. The Owner expressly agrees that it will
not consummate any such transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

That the Owner has reviewed the restrictions set forth on the face of the
Class R Certificates and the provisions of Section 5.02(f) of the Pooling and
Servicing Agreement under which the Class R Certificates were issued (in
particular, clause (iii)(A) and (iii)(B) of Section 5.02(f) which authorize the
Trustee to deliver payments to a person other than the Owner and negotiate a
mandatory sale by the Trustee in the event the Owner holds such Certificates in
violation of Section 5.02(f)). The Owner expressly agrees to be bound by and to
comply with such restrictions and provisions.

That the Owner consents to any additional restrictions or arrangements that
shall be deemed necessary upon advice of counsel to constitute a reasonable
arrangement to ensure that the Class R Certificates will only be owned, directly
or indirectly, by an Owner that is not a disqualified organization.

The Owner's Taxpayer Identification Number is                             .

This affidavit and agreement relates only to the Class R Certificates held by
the Owner and not to any other holder of the Class R Certificates. The Owner
understands that the liabilities described herein relate only to the Class R
Certificates.

That no purpose of the Owner relating to the transfer of any of the Class R
Certificates by the Owner is or will be to impede the assessment or collection
of any tax.

That the Owner has no present knowledge or expectation that it will be unable to
pay any United States taxes owed by it so long as any of the Certificates remain
outstanding. In this regard, the Owner hereby represents to and for the benefit
of the person from whom it acquired the Class R Certificate that the Owner
intends to pay taxes associated with holding such Class R Certificate as they
become due, fully understanding that it may incur tax liabilities in excess of
any cash flows generated by the Class R Certificate.

That the Owner has no present knowledge or expectation that it will become
insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

The Owner is not an employee benefit plan or other plan subject to the
prohibited transaction provisions of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of
1986, as amended (the "Code") (each such Owner, a "Plan"), or an investment
manager, named fiduciary or a trustee of any such plan, or any other Person
acting, directly or indirectly, on behalf of or purchasing any Certificate with
"plan assets" of any Plan within the meaning of the Department of Labor
regulation at 29 C.F.R. 2510.3-101.

The Owner will, in connection with any transfer that it makes of the Class R
Certificates, deliver to the Trustee a representation letter substantially in
the form of Exhibit G-2 to the Pooling and Servicing Agreement. The Owner hereby
agrees that it will not make any transfer of any Class R Certificate unless the
transfer is in compliance with the conditions set forth in paragraph 3 of
Exhibit G-2 of the Pooling and Servicing Agreement.

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of
Officer] and its corporate seal to be hereunto attached, attested by its
[Assistant] Secretary, this __ day of _____________, 20__.

 

 

 

 

[NAME OF OWNER]

 

 

 

 

 

 

 

 

By:

 ______________________________

 

 

 

[Name of Officer]

 

 

 

[Title of Officer]

 

 

 

[Corporate Seal]

 

 

 

 

 

ATTEST:

 

 

 ______________________________

 

 

 

 

 

[Assistant] Secretary

 

 

 

 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Owner.

Subscribed and sworn before me this __ day of _________, 200__.

 

 

 

 

 

 ______________________________________

 

 

NOTARY PUBLIC

 

 

 

 

 

 

 

 

STATE OF

 ___________________________

 

 

 

 

 

 

 

My commission expires        day of

 

 

                           

, 20    .

 

 



--------------------------------------------------------------------------------



EXHIBIT G-2



FORM OF TRANSFEROR CERTIFICATE



                                   

, 20    



Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

Deutsche Bank National Trust Company
1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Institutional Trust Services, GMACM Series 2005-AR6

Re: GMACM Mortgage Pass-Through Certificates,
Series 2005-AR6, Class R

Ladies and Gentlemen:

This letter is delivered to you in connection with the transfer by
                         (the "Seller") to                          (the
"Purchaser") of $            Initial Certificate Principal Balance of GMACM
Mortgage Pass-Through Certificates, Series 2005-AR6, Class R (the
"Certificates"), pursuant to Section 5.02 of the Pooling and Servicing Agreement
(the "Pooling and Servicing Agreement"), dated as of October 27, 2005 among
Residential Asset Mortgage Products, Inc., as seller (the "Company"), GMAC
Mortgage Corporation, as servicer, and Deutsche Bank National Trust Company, as
trustee (the "Trustee"). All terms used herein and not otherwise defined shall
have the meanings set forth in the Pooling and Servicing Agreement. The Seller
hereby certifies, represents and warrants to, and covenants with, the Company
and the Trustee that:

No purpose of the Seller relating to the transfer of the Certificate by the
Seller to the Purchaser is or will be to impede the assessment or collection of
any tax.

The Seller understands that the Purchaser has delivered to the Trustee and the
Servicer a transfer affidavit and agreement in the form attached to the Pooling
and Servicing Agreement as Exhibit G-1. The Seller does not know or believe that
any representation contained therein is false.

The Seller has at the time of the transfer conducted a reasonable investigation
of the financial condition of the Purchaser as contemplated by Treasury
Regulations Section 1.860E-1(c)(4)(i) and, as a result of that investigation,
the Seller has determined that the Purchaser has historically paid its debts as
they become due and has found no significant evidence to indicate that the
Purchaser will not continue to pay its debts as they become due in the future
and either (A) has determined all of the following (1)(I) at the time of the
transfer, and at the close of each of the Purchaser's two fiscal years preceding
the year of transfer, the Purchaser's gross assets for financial reporting
purposes exceed $100 million and its net assets for such purposes exceed $10
million (disregarding, for purposes of determining gross or net assets, the
obligation of any person related to the Purchaser within the meaning of Section
8601(g) of the Code or any other asset if a principal purpose for holding or
acquiring that asset is to permit the Purchaser to satisfy this minimum gross
asset or net asset requirement), (II) the Purchaser is a domestic C corporation
for United States federal income tax purposes that is not for such purposes an
exempt corporation, a regulated investment company, real estate investment
trust, a REMIC, or a cooperative organization to which part I of subchapter T of
the Code applies, (III) there are no facts or circumstances on or before the
date of transfer (or anticipated) which would reasonably indicate that the taxes
associated with the Class R Certificates will not be paid, (IV) the Purchaser is
not a foreign branch of a domestic corporation, and (V) the transfer does not
involve a transfer or assignment to a foreign branch of a domestic corporation
(or any other arrangement by which any Class R Certificate is at any time
subject to net tax by a foreign country or U.S. possession) and the Purchaser
will not hereafter engage in any such transfer or assignment (or any such
arrangement) and (2) does not know or have reason to know that the Purchaser
will not honor the restrictions on subsequent transfers of any Class R
Certificates as described in paragraph 15 of the Form of Transfer Affidavit and
Agreement, or (B) the Seller has determined that the present value of the
anticipated tax liabilities associated with the holding of the Class R
Certificate does not exceed the sum of (1) the present value of any
consideration given to the Purchaser to acquire the Certificate, (2) the present
value of the expect future distributions on the Class R Certificate, and (3) the
present value of the anticipated tax savings associated with holding the Class R
Certificate as the REMIC generates losses (having made such determination by (I)
assuming the Purchaser pays tax at a rate equal to the highest rate of tax
specified in Section 11(b)(1) of the Code, and (II) utilizing a discount rate
for present valuations equal to the applicable Federal rate prescribed by
Section 1274(d) of the Code compounded semi-annually (or a lower discount rate
based on the Purchaser having demonstrated that it regularly borrows, in the
course of its trade or business, substantial funds at such lower rate from
unrelated third parties). The Seller understands that the transfer of a Class R
Certificate may not be respected for United States income tax purposes (and the
Seller may continue to be liable for United States income taxes associated
therewith) unless the Seller has conducted such an investigation.

The Seller has no actual knowledge that the proposed Transferee is not both a
United States Person and a Permitted Transferee.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 _____________________________________

 

 

Seller

 

 

 

 

 

By:

 ____________________________

 

 

Name

 __________________________

 

 

Title

 ____________________________

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT H




FORM OF INVESTOR REPRESENTATION LETTER



                                   

, 20
    



Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

Deutsche Bank National Trust Company
1761 East St. Andrew Place

Santa Ana, California 92705

GMAC Mortgage Corporation
100 Witmer Road
Horsham, Pennsylvania 19044

Attention: Institutional Trust Services, GMACM Series 2005-AR6

RE: GMACM Mortgage Pass-Through Certificates,
Series 2005-AR6, [Class B-[__]]

Ladies and Gentlemen:

                        

(the "Purchaser") intends to purchase from
                        
(the "Seller") $
           
Initial Certificate Principal Balance of GMACM Mortgage Pass-Through
Certificates, Series 2005-AR6, Class 
          
(the "Certificates"), issued pursuant to the Pooling and Servicing Agreement
(the "Pooling and Servicing Agreement"), dated as of October 27, 2005 among
Residential Asset Mortgage Products, Inc., as seller (the "Company"), GMAC
Mortgage Corporation, as Servicer (the "Servicer"), and
                        
, as trustee (the "Trustee"). All terms used herein and not otherwise defined
shall have the meanings set forth in the Pooling and Servicing Agreement. The
Purchaser hereby certifies, represents and warrants to, and covenants with, the
Company, the Trustee and the Servicer that:



The Purchaser understands that (a) the Certificates have not been and will not
be registered or qualified under the Securities Act of 1933, as amended (the
"Act") or any state securities law, (b) the Company is not required to so
register or qualify the Certificates, (c) the Certificates may be resold only if
registered and qualified pursuant to the provisions of the Act or any state
securities law, or if an exemption from such registration and qualification is
available, (d) the Pooling and Servicing Agreement contains restrictions
regarding the transfer of the Certificates and (e) the Certificates will bear a
legend to the foregoing effect.

The Purchaser is acquiring the Certificates for its own account for investment
only and not with a view to or for sale in connection with any distribution
thereof in any manner that would violate the Act or any applicable state
securities laws.

The Purchaser is (a) a substantial, sophisticated institutional investor having
such knowledge and experience in financial and business matters, and, in
particular, in such matters related to securities similar to the Certificates,
such that it is capable of evaluating the merits and risks of investment in the
Certificates, (b) able to bear the economic risks of such an investment and (c)
an "accredited investor" within the meaning of Rule 501(a) promulgated pursuant
to the Act.

The Purchaser has been furnished with, and has had an opportunity to review (a)
a copy of the Private Placement Memorandum, dated               , 200__,
relating to the Certificates, [(b)] a copy of the Pooling and Servicing
Agreement and [(b)] [(c)] such other information concerning the Certificates,
the Mortgage Loans and the Company as has been requested by the Purchaser from
the Company or the Seller and is relevant to the Purchaser's decision to
purchase the Certificates. The Purchaser has had any questions arising from such
review answered by the Company or the Seller to the satisfaction of the
Purchaser. [If the Purchaser did not purchase the Certificates from the Seller
in connection with the initial distribution of the Certificates and was provided
with a copy of the Private Placement Memorandum (the "Memorandum") relating to
the original sale (the "Original Sale") of the Certificates by the Company, the
Purchaser acknowledges that such Memorandum was provided to it by the Seller,
that the Memorandum was prepared by the Company solely for use in connection
with the Original Sale and the Company did not participate in or facilitate in
any way the purchase of the Certificates by the Purchaser from the Seller, and
the Purchaser agrees that it will look solely to the Seller and not to the
Company with respect to any damage, liability, claim or expense arising out of,
resulting from or in connection with (a) error or omission, or alleged error or
omission, contained in the Memorandum, or (b) any information, development or
event arising after the date of the Memorandum.

The Purchaser has not and will not nor has it authorized or will it authorize
any person to (a) offer, pledge, sell, dispose of or otherwise transfer any
Certificate, any interest in any Certificate or any other similar security to
any person in any manner, (b) solicit any offer to buy or to accept a pledge,
disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

The Purchaser:

is not an employee benefit or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
"Plan"), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with "plan assets" of any Plan within the meaning of
the Department of Labor ("DOL") regulation at 29 C.F.R. 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase and
hold the Certificates (or interest therein) is an "insurance company general
account" (within the meaning of DOL Prohibited Transaction Class Exemption
("PTCE") 95-60), and the conditions set forth in Sections I and III of PTCE
95-60 have been satisfied.

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company, the Trustee and the Servicer that the Purchaser
will not transfer such Certificates to any Plan or person unless such Plan or
person meets the requirements set forth in either 6(a) or (b) above.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 ____________________________________

 

 

Seller

 

 

 

 

 

By:

 _____________________________

 

 

Name

 ___________________________

 

 

Title

 _____________________________

 

 

 

 



--------------------------------------------------------------------------------



 

EXHIBIT I




FORM OF TRANSFEROR REPRESENTATION LETTER



                                   

, 20
    



Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

Deutsche Bank National Trust Company
1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Institutional Trust Services, GMACM Series 2005-AR6

Re: GMACM Mortgage Pass-Through Certificates,
Series 2005-AR6, [Class B-[__]]

Ladies and Gentlemen:

In connection with the sale by                          (the "Seller") to
                         (the "Purchaser") of $            Initial Certificate
Principal Balance of GMACM Mortgage Pass-Through Certificates, Series 2005-AR6,
Class            (the "Certificates"), issued pursuant to the Pooling and
Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of October
27, 2005, among Residential Asset Mortgage Products, Inc., as seller (the
"Company"), GMAC Mortgage Corporation, as Servicer, and Deutsche Bank National
Trust Company, as trustee (the "Trustee"). The Seller hereby certifies,
represents and warrants to, and covenants with, the Company and the Trustee
that:

Neither the Seller nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the "Act"), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Seller will not act, in any
manner set forth in the foregoing sentence with respect to any Certificate. The
Seller has not and will not sell or otherwise transfer any of the Certificates,
except in compliance with the provisions of the Pooling and Servicing Agreement.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 ____________________________________

 

 

Seller

 

 

 

 

 

By:

 ____________________________

 

 

Name

 ___________________________

 

 

Title

 _____________________________

 

 

 

 



--------------------------------------------------------------------------------



 

EXHIBIT J




[FORM OF RULE 144A INVESTMENT REPRESENTATION]




Description of Rule 144A Securities, including numbers:





 

The undersigned seller, as registered holder (the "Seller"), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the "Buyer").

In connection with such transfer and in accordance with the agreements pursuant
to which the Rule 144A Securities were issued, the Seller hereby certifies the
following facts: Neither the Seller nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the Securities Act of 1933, as amended (the "1933 Act"), or
that would render the disposition of the Rule 144A Securities a violation of
Section 5 of the 1933 Act or require registration pursuant thereto, and that the
Seller has not offered the Rule 144A Securities to any person other than the
Buyer or another "qualified institutional buyer" as defined in Rule 144A under
the 1933 Act.

The Buyer warrants and represents to, and covenants with, the Seller, the
Trustee and the Servicer (as defined in the Pooling and Servicing Agreement (the
"Agreement"), dated as of October 27, 2005 among GMAC Mortgage Corporation as
Servicer, Residential Asset Mortgage Products, Inc. as depositor pursuant to
Section 5.02 of the Agreement and Deutsche Bank National Trust Company, as
trustee), as follows:

The Buyer understands that the Rule 144A Securities have not been registered
under the 1933 Act or the securities laws of any state.

The Buyer considers itself a substantial, sophisticated institutional investor
having such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of investment in the Rule 144A
Securities.

The Buyer has been furnished with all information regarding the Rule 144A
Securities that it has requested from the Seller, the Trustee or the Servicer.

Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Rule 144A Securities under the 1933
Act or that would render the disposition of the Rule 144A Securities a violation
of Section 5 of the 1933 Act or require registration pursuant thereto, nor will
it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

The Buyer is a "qualified institutional buyer" as that term is defined in Rule
144A under the 1933 Act and has completed either of the forms of certification
to that effect attached hereto as Annex 1 or Annex 2. The Buyer is aware that
the sale to it is being made in reliance on Rule 144A. The Buyer is acquiring
the Rule 144A Securities for its own account or the accounts of other qualified
institutional buyers, understands that such Rule 144A Securities may be resold,
pledged or transferred only (i) to a person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

The Buyer:

is not an employee benefit or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
"Code") (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") at 29 C.F.R. 2510.3-101; or

is an insurance company, the source of funds to be used by it to purchase the
Certificates is an "insurance company general account" (within the meaning of
DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the conditions
set forth in Sections I and III of PTCE 95-60 have been satisfied.

This document may be executed in one or more counterparts and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed to be an original; such counterparts, together, shall constitute one
and the same document.

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

 

 

 

 

 

 

Print Name of Seller

 

Print Name of Buyer

 

 

 

By:

 _________________________

 

By:

____________________________ 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

Taxpayer Identification:

 

 

Taxpayer Identification:

 

 

 

 

No:

 __________________________

 

No:

 

 

 

 

 

 

Date:

 _____________________

 

Date:

 _____________________

 

 

 

 

 



--------------------------------------------------------------------------------



ANNEX 1 TO EXHIBIT J

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

As indicated below, the undersigned is the President, Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

In connection with purchases by the Buyer, the Buyer is a "qualified
institutional buyer" as that term is defined in Rule 144A under the Securities
Act of 1933 ("Rule 144A") because (i) the Buyer owned and/or invested on a
discretionary basis $            in securities (except for the excluded
securities referred to below) as of the end of the Buyer's most recent fiscal
year (such amount being calculated in accordance with Rule 144A) and (ii) the
Buyer satisfies the criteria in the category marked below.

Corporation, etc.

The Buyer is a corporation (other than a bank, savings and loan association or
similar institution), Massachusetts or similar business trust, partnership, or
charitable organization described in Section 501(c)(3) of the Internal Revenue
Code.



Bank

. The Buyer (a) is a national bank or banking institution organized under the
laws of any State, territory or the District of Columbia, the business of which
is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements,
a copy of which is attached hereto
.



Savings and Loan

. The Buyer (a) is a savings and loan association, building and loan
association, cooperative bank, homestead association or similar institution,
which is supervised and examined by a State or Federal authority having
supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.



Broker-Dealer

. The Buyer is a dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934.



Insurance Company

. The Buyer is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by
insurance companies and which is subject to supervision by the insurance
commissioner or a similar official or agency of a State or territory or the
District of Columbia.



State or Local Plan

. The Buyer is a plan established and maintained by a State, its political
subdivisions, or any agency or instrumentality of the State or its political
subdivisions, for the benefit of its employees.



ERISA Plan

. The Buyer is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974.



Investment Adviser

. The Buyer is an investment adviser registered under the Investment Advisers
Act of 1940.



SBIC

. The Buyer is a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.



Business Development Company

. The Buyer is a business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940.



Trust Fund

. The Buyer is a trust fund whose trustee is a bank or trust company and whose
participants are exclusively (a) plans established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.



The term "securities" as used herein does not include (i) securities of issuers
that are affiliated with the Buyer, (ii) securities that are part of an unsold
allotment to or subscription by the Buyer, if the Buyer is a dealer, (iii) bank
deposit notes and certificates of deposit, (iv) loan participations, (v)
repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Buyer, the Buyer used the cost of such
securities to the Buyer and did not include any of the securities referred to in
the preceding paragraph. Further, in determining such aggregate amount, the
Buyer may have included securities owned by subsidiaries of the Buyer, but only
if such subsidiaries are consolidated with the Buyer in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Buyer's direction.
However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

The Buyer acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties related to the Certificates are relying and
will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.

 ____

 

____ 

Will the Buyer be purchasing the Rule 144A

Yes

 

No

Securities only for the Buyer's own account?

 

 

 

 

If the answer to the foregoing question is "no", the Buyer agrees that, in
connection with any purchase of securities sold to the Buyer for the account of
a third party (including any separate account) in reliance on Rule 144A, the
Buyer will only purchase for the account of a third party that at the time is a
"qualified institutional buyer" within the meaning of Rule 144A. In addition,
the Buyer agrees that the Buyer will not purchase securities for a third party
unless the Buyer has obtained a current representation letter from such third
party or taken other appropriate steps contemplated by Rule 144A to conclude
that such third party independently meets the definition of "qualified
institutional buyer" set forth in Rule 144A.

The Buyer will notify each of the parties to which this certification is made of
any changes in the information and conclusions herein. Until such notice is
given, the Buyer's purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

 

 

 

 

 

 ________________________________________

 

 

Print Name of Buyer

 

 

 

 

 

By:

 _________________________________

 

 

 

Name

 __________________________

 

 

 

Title:

 __________________________

 

 

 

 

 

 

Date:

 __________________________________

 

 

 

 

 



--------------------------------------------------------------------------------



ANNEX 2 TO EXHIBIT J

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers That Are Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

As indicated below, the undersigned is the President, Chief Financial Officer or
Senior Vice President of the Buyer or, if the Buyer is a "qualified
institutional buyer" as that term is defined in Rule 144A under the Securities
Act of 1933 ("Rule 144A") because Buyer is part of a Family of Investment
Companies (as defined below), is such an officer of the Adviser.

In connection with purchases by Buyer, the Buyer is a "qualified institutional
buyer" as defined in SEC Rule 144A because (i) the Buyer is an investment
company registered under the Investment Company Act of 1940, and (ii) as marked
below, the Buyer alone, or the Buyer's Family of Investment Companies, owned at
least $100,000,000 in securities (other than the excluded securities referred to
below) as of the end of the Buyer's most recent fiscal year. For purposes of
determining the amount of securities owned by the Buyer or the Buyer's Family of
Investment Companies, the cost of such securities was used.

The Buyer owned $            in securities (other than the excluded securities
referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being calculated in accordance with Rule 144A).

The Buyer is part of a Family of Investment Companies which owned in the
aggregate $            in securities (other than the excluded securities
referred to below) as of the end of the Buyer's most recent fiscal year (such
amount being calculated in accordance with Rule 144A).

The term "Family of Investment Companies" as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or investment advisers that are affiliated (by virtue of
being majority owned subsidiaries of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

The term "securities" as used herein does not include (i) securities of issuers
that are affiliated with the Buyer or are part of the Buyer's Family of
Investment Companies, (ii) bank deposit notes and certificates of deposit, (iii)
loan participations, (iv) repurchase agreements, (v) securities owned but
subject to a repurchase agreement and (vi) currency, interest rate and commodity
swaps.

The Buyer is familiar with Rule 144A and understands that each of the parties to
which this certification is made are relying and will continue to rely on the
statements made herein because one or more sales to the Buyer will be in
reliance on Rule 144A. In addition, the Buyer will only purchase for the Buyer's
own account.

The undersigned will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Buyer's purchase of Rule 144A Securities will constitute a
reaffirmation of this certification by the undersigned as of the date of such
purchase.

 

 

 

 

 

 

 

 

Print Name of Buyer

 

 

 

 

 

By:

 ________________________________

 

 

 

Name

 ________________________

 

 

 

Title:

 ________________________

 

 

 

 

 

 

 

IF AN ADVISER:

 

 

 

 

 

 _________________________________________

 

 

Print Name of Buyer:

 

 

 

 

 

Date:

___________________________________ 

 

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT K




FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN



                                   

, 20
    



Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota 55437

Deutsche Bank National Trust Company
1761 East St. Andrew Place

Santa Ana, California 92705

Attention:  Institutional Trust Services, GMACM Series 2005-AR6

Re: GMACM Mortgage Pass-Through Certificates, Series 2005-AR6 Assignment of
Mortgage Loan

Ladies and Gentlemen:

This letter is delivered to you in connection with the assignment by Deutsche
Bank National Trust Company (the "Trustee") to                          (the
"Lender") of                          (the "Mortgage Loan") pursuant to Section
3.13(d) of the Pooling and Servicing Agreement (the "Pooling and Servicing
Agreement"), dated as of October 27, 2005 among Residential Asset Mortgage
Products, Inc., as seller (the "Company"), GMAC Mortgage Corporation, as
Servicer, and the Trustee. All terms used herein and not otherwise defined shall
have the meanings set forth in the Pooling and Servicing Agreement. The Lender
hereby certifies, represents and warrants to, and covenants with, the Servicer
and the Trustee that:

the Mortgage Loan is secured by Mortgaged Property located in a jurisdiction in
which an assignment in lieu of satisfaction is required to preserve lien
priority, minimize or avoid mortgage recording taxes or otherwise comply with,
or facilitate a refinancing under, the laws of such jurisdiction;

the substance of the assignment is, and is intended to be, a refinancing of such
Mortgage Loan and the form of the transaction is solely to comply with, or
facilitate the transaction under, such local laws;

the Mortgage Loan following the proposed assignment will be modified to have a
rate of interest at least 0.25 percent below or above the rate of interest on
such Mortgage Loan prior to such proposed assignment; and

such assignment is at the request of the borrower under the related Mortgage
Loan.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 ______________________________________

 

 

(Lender)

 

 

 

 

 

By:

 ________________________________

 

 

Name

 ______________________________

 

 

Title

 ________________________________

 

 

 

 

 



--------------------------------------------------------------------------------



EXHIBIT L




INFORMATION TO BE INCLUDED IN


MONTHLY REMITTANCE REPORT



(a) the amount of such distribution to the Certificateholders of such
Class applied to reduce the Certificate Principal Balance thereof, and (b) the
aggregate amount included therein representing Principal Prepayments;

the amount of such distribution to Holders of such Class of Certificates
allocable to interest;

if the distribution to the Holders of such Class of Certificates is less than
the full amount that would be distributable to such Holders if there were
sufficient funds available therefor, the amount of the shortfall;

the amount of any Advance by the Servicer pursuant to Section 4.04;

the number and Pool Stated Principal Balance of the Mortgage Loans after giving
effect to the distribution of principal on such Distribution Date;

the related Subordinate Principal Distribution Amount and Prepayment
Distribution Percentage, if applicable;

on the basis of the most recent reports furnished to it by the Servicer, the
number and aggregate principal balances of Mortgage Loans that are Delinquent
(A) 30-59 days, (B) 60-89 days and (C) 90 or more days and the number and
aggregate principal balance of Mortgage Loans that are in foreclosure;

on the basis of the most recent reports furnished to it by the Servicer, the
number, aggregate principal balance of any REO Properties;

the aggregate Accrued Certificate Interest remaining unpaid, if any, for each
Class of Certificates, after giving effect to the distribution made on such
Distribution Date;

the Special Hazard Amount, Fraud Loss Amount and Bankruptcy Amount as of the
close of business on such Distribution Date and a description of any change in
the calculation of such amounts;

the occurrence of the Credit Support Depletion Date;

the related Senior Accelerated Distribution Percentage applicable to such
distribution;

the related Senior Percentage for such Distribution Date; and

the amount of Realized Losses allocated on such Distribution Date and the
cumulative amount of Realized Losses as of such Distribution Date.

In the case of information furnished pursuant to clauses (i) and (ii) above, the
amounts shall be expressed as a dollar amount per Certificate with a $1,000
denomination.

 



--------------------------------------------------------------------------------



 

EXHIBIT M



FORM OF CUSTODIAN CERTIFICATION



October 27, 2005

The undersigned, GMAC Bank (the "Custodian"), hereby certifies that:

1 It is the custodian under the custodial agreement, dated as of October 27,
2005 (the "Custodial Agreement"), among GMAC Mortgage Corporation, as servicer,
Deutsche Bank National Trust Company, as trustee, and the undersigned, as
Custodian, relating to GMACM Mortgage Pass-Through Certificates, Series
2005-AR6.

2. At the date hereof, the Custodial Agreement is in full force and effect as
regards the Custodian, and the undersigned has full power and authority to act
as Custodian thereunder.

3. The Custodial Agreement has been duly executed and delivered for the
Custodian by the person named below, who at the time of affixing her signature
held and still holds the office of the undersigned set forth opposite her
signature and who was and is duly authorized to accept the agency provided for
in the Custodial Agreement, and the signature set forth below is a true specimen
of her signature:

Name

Office

Signature

_______________________

_______________________

_______________________

IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its officer thereunto duly authorized as of the date first set forth above.

GMAC BANK, as Custodian

By:__________________________________

Name:

Title:



--------------------------------------------------------------------------------



 

SCHEDULE A TO EXHIBIT M

EXCEPTIONS TO CUSTODIAN CERTIFICATION

 



--------------------------------------------------------------------------------



 

EXHIBIT N-1

Form of Form 10-K Certification

I, [identify the certifying individual], certify that:

1. I have reviewed the annual report on Form 10-K for the fiscal year [____],
and all reports on Form 8-K containing distribution or servicing reports filed
in respect of periods included in the year covered by that annual report, of the
trust (the "Trust") created pursuant to the Pooling and Servicing Agreement
dated October 27, 2005 (the "P&S Agreement") among Residential Asset Mortgage
Products, Inc. (the "Company"), GMAC Mortgage Corporation (the "Servicer") and
Deutsche Bank National Trust Company (the "Trustee");

2. Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by that annual report;

3. Based on my knowledge, the servicing information required to be provided to
the Trustee by the Servicer under the P&S Agreement is included in these
reports;

4. I am responsible for reviewing the activities performed by the Servicer under
the P&S Agreement and based upon my knowledge and the review required under the
P&S Agreement, and, except as disclosed in the report, the Servicer has
fulfilled its obligations under the P&S Agreement; and

5. The reports disclose all significant deficiencies relating to the Servicer's
compliance with the minimum servicing standards based upon the report provided
by an independent public accountant , after conducting a review in compliance
with the Uniform Single Attestation Program for Mortgage Bankers, or similar
procedure, as set forth in the P&S Agreement, that is included in these reports.

[In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: [Deutsche Bank National
Trust Company], [ ].

Date:_______________________

____________________________*
Name:
Title:

* to be signed by the senior officer in charge of the servicing functions of the
Master Servicer

 



--------------------------------------------------------------------------------



 

EXHIBIT N-2

FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE

The undersigned, a Responsible Officer of Deutsche Bank National Trust Company
(the "Trustee") certifies that:

(a) The Trustee has performed all of the duties specifically required to be
performed by it pursuant to the provisions of the Pooling and Servicing
Agreement dated as of October 27, 2005 (the "Agreement") by and among
Residential Asset Mortgage Products, Inc., as depositor, GMAC Mortgage
Corporation, as servicer, and the Trustee in accordance with the standards set
forth therein.

(b) Based on my knowledge, the information that is provided by the Trustee
pursuant to Section 3.17(b)(y)(I) of the Agreement is accurate as of the last
day of the 20[_] calendar year.

Capitalized terms used and not defined herein shall have the meanings given such
terms in the Agreement.

IN WITNESS WHEREOF, I have duly executed this certificate as of _________, 20__.

 

Name:_____________________________

Title:_______________________________

 

 

 

 